HANEY, Circuit Judge
(dissenting),
I dissent.
jn tbe jnstant case, the majority opinion bojds tbat tbe appead should be dismissed because appellant did not comply with 28 u.S.C.A. § 230, which provides that no »appeal intended to bring any judgment or decree before a circuit court of appeals for rev¡ew shall be allowed unless application therefor be duly made within three months after the entry of such judgment or decree”. That statute is treated as being in existence and as the controlling rule,
prior t0 our hearing of the cause, there became effective the Federal Rules of Civil Procedure, which provide in rule 73(a), 28 U.S.C.A. following 723c, that “a party may appeal from a judgment by filing with the district court a notice of appeal”. It thus appears that the two rules regarding the procedure for taking an appeal are inconsjstent. The question as to whether or not appellant used the proper procedure is' now presented. If both rules are effective, we bave a choice as to which rule we will appjy_
T, . , , , _ ... . .. ,, , „ It might be argued that the old rule pr.oyi *r allowance of the appeal is no £ existence because of ^ statute *er which the Federal Rules of civil Procedure were enacted) 28 u.S.C.A. § 723b, wbich yides ^ such rules «shall ^ effePct six months after their promuiga_ and tbereafter all laws in conflict ther’ewith shall be of no furtIler force or effect„_ T1 since ^ old rule is in CQn_ fl. wi& rule 73(a) it might be argued that ^ M ^ as expressed ¡n 28 U.S.C.A. § 230 was repealed as of the effective date of the Federal Rules of Civil Procedure, However, for the purposes of the present discussion, I assume that the force of the new rules is greater than that of the stat-ute under which they were promulgated, and use as a premise that both 28 U.S.C.A. § 230, and the Federal Rules of Civil Pro-cedure are in existence as seems to be the intent of Rule 86, 28 U.S.C.A. following section 723c. See, also, Proceedings of The American Bar Association Institute, P- 188.
The rule last mentioned provides that the Federal Rules of Civil Procedure *325“govern all proceedings in actions brought after they take effect and also all further proceedings in actions then pending, except to the extent that in the opinion of the court their application in a particular action pending when the rules take effect would not be feasible or would work injustice, in which event the former procedure applies”.
I think it is clear that the instant cause was pending on September 16, 1938. See Proceedings of The American Bar Association Institute, pp. 342, 380, 383. Likewise it is clear, that the hearing and determination are further proceedings, and therefore, the rules under rule 86, 28 U.S.C.A. following section 723c, govern, unless (1) that rule is applicable only to the district courts, or (2) the application of the Federal Rules of Civil Procedure “would not be feasible or would work injustice”.
Regarding rule 86, Chairman Mitchell of the Advisory Committee, in answering a question, said: “I think it is clear that that case was tried in the district court under the old rule, and when the circuit court of appeals is reviewing the action of the trial judge under the old rules, it will test his decision by those rules. And the rule that provides for exercising discretion as to whether the old or new rules shall be applied to pending cases, has nothing to do with the circuit court of appeals. It relates to the powers of the district court.” Proceedings of The American Bar Association Institute, p. 188. However at the same Institute Chairman Mitchell previously said that “officially nobody but the justices of the Supreme Court know what these rules mean” and “Furthermore, I think it was Lord Bacon who said that a person who drafted a document was least qualified to interpret it, because he always had in mind what he intended to say rather than what he actually said”.
Was rule 86 intended to apply only to the district courts? The particular word used in the entire sentence is “court”. The rules, however, specifically mention “district court”, “appellate court”, “circuit court of appeals”, “Supreme Court of the United States” and “court”. While it is true that “appellate court” is used in most instances, and while in most cases where “court” is used it can he seen in those instances that the district court is meant, in rule 75(k) and (l), 28 U.S.C.A. following section 723c the word “court” is used, and the appellate court is meant. I, therefore, believe that it should not be said that because of the habit of referring to the district court as the “court” whenever the word “court” is used, only the district court is meant.
The only other reason for so holding is that all the rules are applicable to the district court only. The Federal Rules of Civil Procedure prescribe a course of action to be taken by: (1) the parties;1 (2) the district court;2 and (3) the appellate court.3 Therefore, the rules are applicable not only to the district courts, but also to the appellate courts.
There is no suggestion here that application of the rules “would not be feasible or would work injustice”. In fact there is no sound reason for depriving the appellant of a decision on the merits here. Appellee has not been misled by appellant’s method of appeal, or changed its position. It is simply attempting to lake advantage of a highly technical objection patently lacking substance. The rules were promulgated to simplify procedure, and to abolish many technicalities which could be used to defeat a decision on the merits. The majority opinion seems to me to lose sight of the purpose of the rules and in effect accomplishes the very thing the rules seek to abolish. I think that in determining whether or not we have jurisdiction, the action taken by appellant should be tested by the rule now in existence, as specified in Rule 73(a) of the Federal Rules of Civil Procedure.
While application herein of the principle laid down in Tighe v. Maryland Casualty Company, 9 Cir., 99 F.2d 727, November 7, 1938, might lead to a different result, that *326case considered a different rule than the one involved here, and should he limited to its facts. So limited, it is not here controlling.

 E. g., Rule 42(b) prescribes action to be taken by the district court, i. e. the making of an order. The provision is directed to the district court, and prescribes no action to be taken by the parties, although their future course of action may be controlled thereby.


 There are several rules which have no application to the district eourt and' require no action by it. They do require action, however, by the appellate court. E. g., Rule 46 requires review even though no exceptions are made by the parties. Another example is Rule 52(a) which provides that “Requests for findings are not necessary for purposes of revie-w”. 28 U.S.O.A. following section 723c.